
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.g

ADC TELECOMMUNICATIONS, INC.
EXECUTIVE INCENTIVE EXCHANGE PLAN
AS AMENDED AND RESTATED
EFFECTIVE AS OF NOVEMBER 1, 2001

--------------------------------------------------------------------------------


ADC TELECOMMUNICATIONS, INC.
EXECUTIVE INCENTIVE EXCHANGE PLAN
AS AMENDED AND RESTATED EFFECTIVE
AS OF NOVEMBER 1, 2001


I. PLAN NAME AND EFFECTIVE DATE

        The name of this Plan is the ADC Telecommunications, Inc. ("Company")
Executive Incentive Exchange Plan. This statement of the Plan incorporates
changes approved on October 1, 2001 to be first effective for exchange elections
made for potential incentive compensation earned in fiscal year 2002.

II. PURPOSE

        The purpose of the Plan is to provide rewards for exceptional
performance of eligible executives, align executive rewards with shareholder
interests, and provide an incentive for retention.

III. ADMINISTRATION

        This Plan will be administered by the same Committee ("Committee")
appointed and authorized by the Company's Board of Directors to administer the
Company's Global Stock Incentive Plan. The Committee is authorized to make all
decisions as required in administration of the Plan and to exercise its
discretion to define, interpret, construe, apply, and make any exceptions to the
terms of the Plan. The Plan operates on an annual basis, coterminous with the
Company's fiscal year.

IV. STOCK OPTION ISSUANCE

        All stock options issued under this Plan will be granted under the
Company's Global Stock Incentive Plan and/or its successor plans. The terms of
each option grant will be detailed in the Global Stock Incentive Plan and stock
option agreement provided at the time of the grant.

V. ELIGIBILITY

        The Committee will from time to time establish rules of eligibility for
participation in the Plan. Eligibility is limited to ADC executives who receive
approval from the Chief Executive Officer for participation during a Plan year,
provided that eligibility is confined to selected executives at U.S. salary
grade 21 or higher, plus those at salary grade 20 who were selected for the
previous Plan year. All Plan participants must also be participants under the
Company's Management Incentive Plan ("MIP"). No employee may become a
participant for any Plan year after November 1st of that Plan year.

VI. EXCHANGE ELECTION

        Prior to the beginning of each Plan year, participants may elect to
exchange up to 50% of their MIP award for that Plan year for options to purchase
common stock of the Company. Such elections may be made in 10% increments up to
a maximum of 50% of the cash MIP award. No exchange will be made if the portion
elected for exchange is less than one hundred dollars ($100.00). An election
made under this Plan is irrevocable, and may not be withdrawn or terminated
under any circumstances once made.

VII. EXCHANGE DATE

        Exchanges made under this Plan will be made as soon as administratively
feasible following the close of the Plan year and the finalization of MIP awards
for such Plan year.

2

--------------------------------------------------------------------------------


VIII. EFFECTIVE DATE OF STOCK OPTION GRANT

        The effective date of the stock options granted under the Plan will be
the last business day of the Plan year.

IX. EXCHANGE CALCULATION

        The MIP award that will be used to calculate the exchange to options
will be the incentive amount eligible to be paid for the fiscal year, as
determined in accordance with the MIP.

        The number of option shares granted as a result of the exchange will
equal the dollar amount of the MIP award elected to be exchanged multiplied by
4.5, with this product being divided by the closing market value of ADC common
stock on the effective date of the grant. The final number of shares will be
rounded to the nearest whole number of shares.

        Participation in this Plan causes that portion of the MIP cash incentive
amount that is elected to be exchanged to be forfeited, except as described
under Section XIII.

X. NATURE OF OPTIONS TO BE GRANTED

        All options granted under this Plan will be nonqualified stock options,
and not "incentive stock options" within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

XI. TERM AND VESTING OF OPTIONS

        All options granted under this Plan shall be 100% vested as of the
effective date of the grant and be exercisable as soon as administratively
feasible. The Company shall not be responsible for any delay in the
exercisability of the options from the effective date of the grant.

XII. EXERCISE PRICE OF OPTIONS

        The exercise price of the stock options granted under this plan will be
the fair market value of the Company's common stock on the effective date of the
grant, as determined in accordance with the terms of the Global Stock Incentive
Plan.

XIII. EFFECT OF CHANGE IN EMPLOYMENT STATUS ON CURRENT YEAR ELECTIONS (CHANGES
DURING THE PLAN YEAR)

A.Termination of Employment . A participant whose employment is terminated prior
to the end of a Plan year, whether voluntarily or involuntarily (with or without
cause), will relinquish all rights to the grant of any stock option under this
Plan and will forfeit the MIP cash equivalent amount as defined in his/her
irrevocable exchange election.

B.Change in Job Status Based Upon a Demotion . If a participant is demoted from
an eligible position under this Plan to an ineligible position, a pro-rated
portion of the participant's cash MIP award will be exchanged under this Plan.
The pro-rated portion shall be calculated according to the time served in the
eligible position during the Plan year, provided at least three months were
served in the eligible position.

C.Death . If a participant dies during a Plan year, the participant's heirs as
determined by will or applicable laws of descent and distribution will have no
right to receive any stock options under this Plan. Heirs will receive instead
the cash equivalent of the participant's MIP award that is calculated according
to the MIP Plan.

3

--------------------------------------------------------------------------------

XIV. AMENDMENT OR TERMINATION OF PLAN

        The Board of Directors reserves and retains the right to modify, rescind
or terminate this Plan in whole or in part, at its sole discretion, and nothing
in this Plan limits this right in any way or creates any rights in any employee
in future participation in this Plan or any other, or constitutes any guarantee
of compensation or employment with ADC.

XV. CAUTIONARY STATEMENT

        Participants should be aware that their participation in the Plan
involves risk, in that the value of the stock options granted pursuant to the
Plan will depend on the value of ADC common stock. An investment in ADC common
stock involves risk. Participants are encouraged to review ADC's filings with
the U.S. Securities and Exchange Commission for a description of some of the
risk factors associated with an investment in ADC's common stock.

4

--------------------------------------------------------------------------------


ATTACHMENT I
EXCHANGE EXAMPLE


Assumptions:


--------------------------------------------------------------------------------

   
Annual earnings for Plan Year:   $100,000
Exchange election:
 
50% of MIP award
MIP award:
 
$30,000
FMV of stock on last day of Plan Year:
 
$5.00

         Exchange Calculation (Number of option shares awarded)

        MIP Award × Exchange Election % × 4.5 =
FMV per share on last day of Plan year

$30,000 × 50% × 4.5 =
$5.00

$67,500 = 13,500 option shares
$5.00                                         
                                       

Exercise Price: $5.00 (FMV on grant date)
Grant Date: Last day of Plan year

5

--------------------------------------------------------------------------------



QuickLinks


ADC TELECOMMUNICATIONS, INC. EXECUTIVE INCENTIVE EXCHANGE PLAN AS AMENDED AND
RESTATED EFFECTIVE AS OF NOVEMBER 1, 2001
ATTACHMENT I EXCHANGE EXAMPLE
